Case: 16-1929    Document: 93     Page: 1    Filed: 04/30/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    JAMES L. KISOR,
                    Claimant-Appellant

                             v.

        DENIS MCDONOUGH, SECRETARY OF
               VETERANS AFFAIRS,
                Respondent-Appellee
               ______________________

                        2016-1929
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 14-2811, Senior Judge Alan G.
 Lance, Sr.
                ______________________

           ON PETITION FOR REHEARING
                ______________________

   Before REYNA, SCHALL, and WALLACH, Circuit Judges.

 PER CURIAM.

                         ORDER
     James L. Kisor filed a petition for rehearing en banc. A
 response thereto was invited by the court and was filed by
 the Secretary of Veterans Affairs. American Veterans,
Case: 16-1929     Document: 93     Page: 2     Filed: 04/30/2021




 2                                     KISOR   v. MCDONOUGH



 National Organization of Veterans’ Advocates, Inc., Para-
 lyzed Veterans of America, Veterans of Foreign Wars of the
 United States, and Vietnam Veterans of America re-
 quested leave to file a brief as amici curiae which the court
 granted. Mr. Kisor’s petition was presumed to encompass
 a petition for panel rehearing and was referred to the
 panel.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The petition for panel rehearing is granted to the ex-
 tent that the previous precedential opinion and judgment
 issued August 12, 2020, are withdrawn and replaced with
 the modified precedential opinion and judgment accompa-
 nying this order.


                                    FOR THE COURT

 April 30, 2021                     /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court